Citation Nr: 0928728	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  05-07 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Girlfriend, T.W.


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to August 
1970. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

As support for his claim, in February 2006, the Veteran 
testified at a hearing before the undersigned Veterans Law 
Judge at the RO (Travel Board hearing).

This case previously reached the Board in January 2007.  At 
that time, the current initial rating claim at issue was 
remanded for further development.  However, in the same 
decision, the Board confirmed the RO's prior denial of an 
increased rating for limitation of motion of the right knee 
but granted a disability rating of 30 percent for severe 
instability of the right knee.  Only the bilateral hearing 
loss issue remains for appellate review.  The case has been 
returned to the Board for further appellate consideration.  


FINDINGS OF FACT

The Veteran has level XI hearing loss for his left ear, and 
level I hearing loss for his right ear.


CONCLUSION OF LAW

The criteria are not met for a disability rating higher than 
10 percent for the Veteran's bilateral hearing loss.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.85, 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in December 2003 and 
September 2006.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing him about the information and evidence not of 
record that was necessary to substantiate his initial service 
connection and subsequent downstream rating issues; (2) 
informing him about the information and evidence the VA would 
seek to provide; and (3) informing him about the information 
and evidence he was expected to provide.  See also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the March and September 2006, and February 2007 
letters from the RO further advised the Veteran of the 
elements of a disability rating and an effective date, which 
are assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  

With regard to the timing of VCAA notice, the Board sees the 
RO did not provide the Veteran with all general VCAA notice 
prior to the May 2004 determination on appeal.  But in 
Pelegrini II, the U.S. Court of Appeals for Veterans Claims 
(Court) clarified that in these situations VA does not have 
to vitiate that decision and start the whole adjudicatory 
process anew, as if that decision was never made.  Rather, VA 
need only ensure the Veteran receives (or since has received) 
content-complying VCAA notice, followed by readjudication of 
his claims, such that he is still provided proper due 
process.  In other words, he must be given an opportunity to 
participate effectively in the processing of his claims.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a Statement of the 
Case (SOC) or Supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  In fact, as a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the timing error was cured.  After providing additional 
VCAA notice in March and September 2006, and February 2007, 
the RO readjudicated the claim in the November 2007 SSOC.  
Thus, after providing the required notice, the RO 
reconsidered the claim - including to address any additional 
evidence received in response to the notice.  By providing 
reconsideration of the claim, the timing defect in the notice 
was rectified.  Prickett, 20 Vet. App. at 376.  In addition, 
the Veteran has never alleged that any timing error prevented 
him from meaningfully participating in the adjudication of 
his claim.  As such, the Veteran has not established 
prejudicial error in the timing of VCAA notice.  See Shinseki 
v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

However, with regard to content, it is noted that the claim 
at issue stems from an initial rating assignment.  In this 
situation, the Court has held that an appellant's filing of a 
notice of disagreement (NOD) regarding an initial disability 
rating or effective date, such as the case here, does not 
trigger additional section 5103(a) notice.  Indeed, the Court 
has determined that to hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 
5103A and their implementing regulations insignificant and 
superfluous, thus disturbing the statutory scheme.  Dingess 
at 491, 493, 500-501.

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where 
service connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA - 
so prior to November 9, 2000.  If, as here, this did not 
occur until after that date, the Veteran is entitled to pre-
decisional notice concerning all elements of his claims, 
including these downstream disability rating and effective 
date elements.  And if he did not receive this notice, for 
whatever reason, it is VA's obligation to explain why this is 
not prejudicial error, i.e., harmless.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

Notwithstanding its holding in Dunlap, the Court most 
recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008), that where a service connection claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream initial 
rating and effective date elements.  The Court added that its 
decision was consistent with its prior decisions in Dingess 
and Dunlap, supra.  In this regard, the Court emphasized its 
previous holding in Dingess that "once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated."  Dingess, 19 Vet. 
App. at 490.  Thereafter, once a NOD has been filed, only the 
notice requirements for rating decisions and SOCs described 
within 38 U.S.C. §§ 5104 and 7105 control as to the further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id.  

Appling the above analysis to the present case, the Veteran 
does not contend, nor does the evidence show, any 
notification deficiencies with respect to content that have 
resulted in prejudice.  See Shinseki v. Sanders / Simmons, 
129 S. Ct. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.).  

After the Veteran filed an NOD as to a higher initial rating 
for his bilateral hearing loss, the additional notice 
requirements described within 38 U.S.C. § 5104 and 
§ 7105 were met by the February 2005 SOC and November 2007 
SSOC.  Specifically, these documents provided the Veteran 
with a summary of the pertinent evidence as to his bilateral 
hearing loss claim, a citation to the pertinent laws and 
regulations governing a higher rating for his bilateral 
hearing loss, and a summary of the reasons and bases for the 
RO's decision to deny a higher rating for bilateral hearing 
loss.  The Veteran has not shown any prejudice as to notice 
provided for the downstream higher initial rating elements of 
his claim, nor has he attempted to do so; therefore, there is 
no prejudicial error in the content of his VCAA notice.

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), VA treatment 
records, and a VA audiological examination.  The Veteran has 
submitted personal statements, hearing testimony, and some 
additional VA medical evidence, but he has not authorized the 
release of any private medical records.  Neither the Veteran 
nor his representative has stated that any additional 
evidence remains outstanding.  As there is no indication or 
allegation that additional relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to substantial compliance with 
its January 2007 remand directives.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  At that time, the Board remanded the 
Veteran's claim to provide the Veteran a VA audiological 
examination by an audiologist.  Specifically, the RO provided 
the Veteran the requested examination in August 2007, then 
proceeded to readjudicate his claim in November 2007.  
Therefore, the Board's remand directives have been complied 
with.

Governing Laws for an Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  The basis of disability evaluations is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Because the Veteran has perfected an appeal as to the 
assignment of an initial rating following the initial award 
of service connection for his bilateral hearing loss, the 
Board is required to evaluate all the evidence of record 
reflecting the period of time between the effective date of 
the initial grant of service connection (December 9, 2003, 
the date that he requested that his head injuries be 
reevaluated) until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  That is to say, the Board must consider whether 
there have been times since the effective date of his award 
when his disabilities have been more severe than at others.  
Id. at 126.  

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by a controlled speech 
discrimination test (Maryland CNC) and the average hearing 
threshold, as measured by puretone audiometric tests at the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The 
Rating Schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for 
Hearing Impairment), the percentage evaluation is determined 
by combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  38 
C.F.R. § 4.85(e).

In essence, defective hearing is rated on the basis of a 
mechanical application of the rating criteria.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).   

Analysis - Increased Rating for Bilateral Hearing Loss

The Veteran's bilateral hearing loss is currently evaluated 
as 10 percent disabling under Diagnostic Code 6100.  
38 C.F.R. § 4.85.   

In connection with his December 2003 claim, the Veteran was 
provided a VA audiology examination in August 2007.  At that 
time, his puretone thresholds, in decibels, were as follows:







HERTZ 




1000
2000
3000
4000
RIGHT

15
25
70
70
LEFT

100+
100+
100+
100+

The average puretone threshold was 45 in the right ear and 
100 in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 0 
percent in the left ear.  In this case, applying the results 
from the August 2007 examination to Table VI yields a Roman 
numeral value of I for the right ear and XI for the left ear.  
Applying these values to Table VII, the Board finds that the 
Veteran's hearing loss is properly evaluated as 10 percent 
disabling, no higher than the current rating assigned.  
38 C.F.R. § 4.7.

Therefore, the disability rating awarded for his levels of 
hearing loss have resulted in a 10 percent disability rating 
under Diagnostic Code 6100.  38 C.F.R. § 4.85.  Despite the 
Veteran's credible complaints of worsening hearing loss, 
defective hearing for VA purposes is based on a mechanical 
application of the rating criteria.  Consequently, the 
preponderance of the evidence is against a higher initial 
disability rating for the Veteran's bilateral hearing loss.  
38 C.F.R. § 4.3.  

The Board adds it does not find that the Veteran's service-
connected bilateral hearing loss on appeal should be 
increased for any other separate period based on the facts 
found during the appeal period.  Fenderson, 12 Vet. App at 
125-26.  Since the effective date of that he was awarded 
service connection for bilateral hearing loss, there has been 
no discernable fluctuation in the severity of his ratings, so 
the Board cannot "stage" his ratings.

Extra-Schedular Consideration

The Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  The 
Veteran indicates that because of his hearing loss he has had 
to turn the volume up on appliances like his television, and 
having trouble hearing when talking on the telephone.  See 
the Veteran's hearing testimony pg. 16.  Therefore, in 
relation to the first step of the analysis laid out by the 
Court, the Board acknowledges that some of the manifestations 
of his hearing loss disability are not listed by the rating 
criteria.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  
However, the record does not show any evidence that this 
disability interferes markedly with his ability to work, 
meaning above and beyond that contemplated by his separate 
schedular ratings.  See, 38 C.F.R. § 4.1 (indicating that, 
generally, the degrees of disability specified [in the rating 
schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability); see also, Bagwell v. Brown, 9 Vet. App. 337, 
338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this regard, there is no evidence of exceptional or 
unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
Veteran is not adequately compensated by the regular Rating 
Schedule.  Therefore, an extraschedular consideration is not 
appropriate for the Veteran's service-connected bilateral 
hearing loss at this time.


ORDER

A disability rating in excess of 10 percent for bilateral 
hearing loss is denied.   




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


